DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1-7 are objected to because of the following informalities: 
The preamble of claims 1-7 recites a “hair dye container” wherein the claims recites a hair dye container system as it also comprises an applicator and not just the container. As such, the preamble for all claims should be revised to read upon the inclusion of the applicator as well (for example: “hair dye system” or “hair dye container system”). 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
   
	Claim(s) 1-2 and 5-6 is/are rejected under 103 as being unpatentable by Reeves (KR 200388030 Y1, English Translation is denoted as “KR_200388030_Y1_Translated”) in view of Gueret (US 20030213498 A1) in view of Nakamura (WO 2015025873 A1, English Translation is denoted as “WO 2015025873 A1_translated”). 
		Re. Claim 1, Reeves discloses a hair dye container system (Par. [0004]), comprising: 
A container for storing a hair dyeing fluid (Par. [0004]);
An application body (Fig. 4, label 10); and 
A grip (Fig. 6, label 30) integrated with the application body and configured to be attachable to and detachable from the container (Par. [0004] wherein the lid is the equivalent to the applicant’s grip), wherein:
The application body (Fig. 4, label 10) comprises a fin section arranged at intervals (Fig. 4, label 14)
A plurality of combs (Fig. 4, label 16)
An axial core (Annotated Figure B of Fig. 6 wherein the core is same for all of the embodiments) having the fin section provided there around to retain the hair dyeing fluid by capillary action between the fins (Fig. 4-5); 
The fin are interposed between the combs (Fig. 5)
Each comb is formed with a fin and a projection (Annotated Figure A of Fig. 4);
The projection of the combs is arranged on only one side of the fin section (Fig. 5).
However, Reeves is silent to the fin section having a plurality of fins arranged at intervals and the plurality of fins are interposed between the combs. Further, Reeves is silent to the length of the projections is at least 1 mm and that the comb comprises a plurality of projections. 
Gueret discloses a hair dye container system (Fig. 7) comprising:
a container (Fig. 7, label 21) storing a hair dyeing fluid (Fig. 7, label P);
an application body (Fig. 7, label 30); and
a grip (Fig. 7, label 32) integrated with the application body and configured to be attachable to and detachable from the container (Par. [0174]), wherein: 
the application body (Fig. 7, label 30) comprises a fin section (Fig. 15, label 16) having a plurality of fins (Fig. 15 wherein each fin is labeled as 70) arranged at intervals (Fig. 15), a plurality of combs (Fig. 15, label 15 wherein an individual comb is labeled as 12a and 12b), and an axial core (Fig. 8-9, labels 54 and 55 in which the attaching body for the fins and combs make up the axial core) 
the plurality of the fins are interposed between the combs (Fig. 15); 
each comb (Fig. 15, label 12a/12b wherein it is disclosed in Par. [0159] that the comb can have various shapes) is formed with a fin (Annotated Figure C of Fig. 35) and projections (Annotated Figure C of Fig. 35); 
	By having a plurality of fins in a fin section and having a plurality of fins interposed between the combs, it improves the retention of dyeing fluid and have multiple location for dyeing fluid to be held.
	It would have been obvious to someone skilled in the art before the effective filing date to have the fin section of Reeves to have a plurality of fins and having a plurality of fins interposed between the combs as taught by Gueret to improve the retention of dyeing fluid and have multiple location for dyeing fluid to be held.
	Nakamura discloses a cosmetic brush in the same field of endeavor and further discloses an application body (Fig. 2(b)) comprising a bristle configuration with varying length in varying intervals. One interval suggested is having one long interval followed by a plurality of shorter intervals (Fig. 3) to provide an optimal application of material of interest. This interval can be applied to the interval of fins and combs as they are found to be essentially a long application member (comb which can be comparable to the longer bristle members denoted as 30 in Nakamura) followed by a plurality of shorter application members (fins which can be comparable to the shorter bristle members denoted as 31 in Nakamura). Further, Nakamura discloses the difference in distance between the longer and shorter bristle members to be preferably between 2 mm to 10 mm to provide optimal stiffness that would provide proper application and still provide little discomfort to the user when in use (Par. [0009]).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the projection length of Reeves and Gueret to be at least 1 mm as taught by Nakamura to allow for optimal application of the product and to reduce the chances of discomfort to the user. 

    PNG
    media_image1.png
    300
    346
    media_image1.png
    Greyscale

Annotated Figure A

    PNG
    media_image2.png
    606
    282
    media_image2.png
    Greyscale

Annotated Figure B

    PNG
    media_image3.png
    291
    273
    media_image3.png
    Greyscale

Annotated Figure C
	Re. Claim 2, Reeves, Gueret and Nakamura discloses the hair dye container of claim 1 and Gueret further discloses a spacing between the combs is 1.2 mm or greater (Par. [0046], [0067]). 
	It would have been obvious to someone skilled in the art before the effective filing date to modify the spacing of the combs of Reeves, Gueret and Nakamura to be between 1.2 mm or greater as taught by Gueret to provide areas of material retention for the fin section and to improve the combing function with the comb section. 
	Re. Claim 5-6, Reeves, Gueret and Nakamura discloses the hair dye container of claim 1 and 2 and Reeves further discloses the application body is provided and attached at a tip of a shaft (Annotated Figure D of Fig. 6) extending from the grip (Annotated Figure D of Fig. 6), forming an angle with the shaft (Annotated Figure D of Fig. 6). Gueret also teaches the application body is provided and attached at a tip of a shaft extending from the grip, forming an angle with the shaft (see figs. 8-9, par. 104), It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Reeves to teach the angle as taught by Gueret in order to make the brush more ergonomic. 

    PNG
    media_image4.png
    876
    456
    media_image4.png
    Greyscale

Annotated Figure D
Claim(s) 3-4 and 7 is/are rejected under 103 as being unpatentable by Reeves (KR 200388030 Y1, English Translation is denoted as “KR_200388030_Y1_Translated”) in view of Gueret (US 20030213498 A1) in view of Nakamura (WO 2015025873 A1, English Translation is denoted as “WO 2015025873 A1_translated”) and Sasao (WO 2012117858 A1).
Re. Claim 3-4, Gueret and Nakamura discloses the claimed hair dye system of claim 1 and claim 2 but are silent to the hair dyeing fluid has a viscosity of 2 to 130 mPa•s or a surface tension in the range of 22 to 55 mN/m. Reeves does disclose in Par. [0004] that the cosmetic product within the container would be mascara product. 
	Sasao discloses a hair dye product in the same field of endeavor and further discloses a hair
dyeing fluid having a surface tension in the range of 30-50 mN/m (Abstract) which is within the claimed
range and is found to provide optimal fluid retention to the applicator and subsequently, to the hair.
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have substitute the product in the receptacle of Gueret and Nakamura to be the product of Sasao to provide optimal fluid retention to the applicator and hair.
	Re. Claim 7, Gueret, Nakamura, and Sasao discloses the hair dye container of claim 3 and Reeves further discloses the application body is provided and attached at a tip of a shaft (Annotated Figure D of Fig. 6) extending from the grip (Annotated Figure D of Fig. 6), forming an angle with the shaft (Annotated Figure D of Fig. 6).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        

/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        11/29/2022